DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 1/12/2021. Claims 1-20 are pending and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,8,9,11,13-14,16-17,19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,4,5,9,12,15 of U.S. Patent No. 10,909,828. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader than the above mentioned patent claims, and therefore present claims are anticipated by claims of the patent. (Present claim 1 anticipated by claims 1+2; Present claim 2 anticipated by claim 4; Present claim 8+11 anticipated by claim 5; Present claim 9 anticipated by claim 9; Present claim 13+14+16+19 anticipated by claim 12; Present claim 17 anticipated by claim 15)

U.S. Patent 10,909,828 claims
1. An alarm device for a fire alarm system, comprising: 
a notification mechanism; 
a converter configured to act as a direct current (DC) source; 
a supercapacitor; and 
a controller configured to: allow the supercapacitor to power the notification mechanism upon a short circuit fault occurring on a loop of the fire alarm system while the alarm device is in an alarm state; and 

operate the converter to charge the supercapacitor while the alarm device is in the alarm state prior to the short circuit fault occurring. 











2. The alarm device of claim 1, wherein the controller is configured to operate the converter to charge the supercapacitor while the alarm device is in a quiescent state. 

8. A method for operating an alarm device of a fire alarm system, comprising: 

charging a supercapacitor of the alarm device to less than a fully charged level while the alarm device is in a quiescent state; and 
powering, by the supercapacitor, a notification mechanism of the alarm device upon a short circuit fault occurring 
11. The method of claim 8, wherein the method comprises powering the notification mechanism by discharging the supercapacitor.  (note: the capacitor essentially discharges when powering the notification mechanism)
9. The method of claim 8, wherein the method includes charging the supercapacitor using power provided from the loop of the fire alarm system. 




13. A fire alarm system, comprising: 
a plurality of alarm devices wired in a loop, wherein each respective one of the plurality of alarm devices includes a notification mechanism; 
a loop driver; and 

14. The fire alarm system of claim 13, wherein each respective one of the plurality of alarm devices includes: a supercapacitor; and a controller configured to allow the supercapacitor to power the notification mechanism upon a short circuit fault occurring on the loop while the fire alarm system is in an alarm state. 
16. The fire alarm system of claim 13, wherein the notification mechanism of each respective one of the plurality of alarm devices is an audio notification mechanism or a visual notification mechanism. 
19. The fire alarm system of claim 13, wherein the control panel includes the loop driver. 


at least one of an audio notification mechanism and a visual notification mechanism; 
a supercapacitor; and 
a controller configured to: allow the supercapacitor to power the at least one of the audio notification mechanism and the visual notification mechanism upon a short circuit fault occurring on a loop of the fire alarm system while the alarm device is in an alarm state; and 
allow the supercapacitor to charge to an average level needed to power the at least one of the audio notification mechanism and visual notification mechanism while the alarm device is in the alarm state prior to the short circuit fault occurring. 
    2. The alarm device of claim 1, wherein: the alarm device includes a converter configured to act as a direct current (DC) source; and the controller is configured to operate the converter to charge the supercapacitor while the alarm device is in the alarm state prior to the short circuit fault occurring. 
    4. The alarm device of claim 1, wherein the controller is configured to allow the supercapacitor to charge to less than a fully charged level while the alarm device is in a quiescent state. 
    5. A method for operating an alarm device of a fire alarm system, comprising: operating a supercapacitor of the alarm device such that: the supercapacitor charges while the alarm device is in an alarm state; 
the supercapacitor charges to less than a fully charged level while the alarm device is in a quiescent state; and 
the supercapacitor powers at least one of an audio notification mechanism and a visual notification mechanism of the alarm 
 

9. The method of claim 5, wherein the method includes powering the at least one of the audio notification mechanism and the visual notification mechanism with power provided by the loop of the fire alarm system while the supercapacitor charges while the alarm device is in the alarm state.
    12. A fire alarm system, comprising: 
a plurality of alarm devices wired in a loop, wherein each respective one of the plurality of alarm devices includes: 
an audio notification mechanism; a visual notification mechanism; a supercapacitor; and 
a controller configured to allow the supercapacitor to power the audio notification mechanism and the visual 
a control panel configured to operate the loop driver to exchange data with the plurality of alarm devices in the loop. 
   






 




15. The fire alarm system of claim 12, wherein the loop in which the plurality of alarm devices are wired is an addressable loop. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisler (US 2006/0125650) in view of Meah et al. (US 2013/0300579).
Regarding claim 13:
Fisler discloses a fire alarm system (abstract; figures), comprising: 
a plurality of alarm devices wired in a loop, wherein each respective one of the plurality of alarm devices includes a notification mechanism (figure 3 [devices 28i; with details shown in fig 4 with notification 66,68]); 
a driver (22’ in fig 3); and 
a control panel configured to operate the loop driver to exchange data with the plurality of alarm devices in the loop (figure 3 [20’ as control system incorporates control circuit 22’]; para 28 [circuits 22' can couple address signals as well as parameter signals.. to one or more of the output devices … turn any of the devices on or off, as well as download data and/or parameters ..]; and see throughout). 

However, Meah in the same field of endeavor discloses a system and method for fire detectors where the control panel incorporates a loop driver (fig 1 [CIE 2]; fig 3 [CIE includes a loop driver 35]; para 61 and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Meah in order to provide the control panel that is sending and receiving data and commands through loop driver which facilitates the communication of signals through wired network (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 16: 
Fisler discloses all of the subject matter as described above wherein the notification mechanism of each respective one of the plurality of alarm devices is an audio notification mechanism or a visual notification mechanism (fig 3,4; para 5,25). 
Regarding claim 17: 
Fisler discloses all of the subject matter as described above wherein the control panel is an addressable fire alarm control panel (para 25-28). 
Regarding claim 18: 
Fisler discloses all of the subject matter as described above except that wherein the control panel is configured to operate the loop driver using combined power transmission and digital communications. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Meah in order to provide the control panel that is sending and receiving data and commands through loop driver which facilitates the communication of signals through wired network (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 19: 
Fisler discloses all of the subject matter as described above except the control panel includes the loop driver. 
However, Meah in the same field of endeavor discloses a system and method for fire detectors wherein the control panel includes the loop driver (fig1; fig 3 [CIE includes a loop driver 35]; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Meah in order to provide the control panel that is sending and receiving data and commands through loop driver which facilitates the communication of signals through wired network (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).

Fisler discloses all of the subject matter as described above except the control panel is configured to operate the loop driver to exchange the data with the plurality of alarm devices in the loop via the wiring of the loop. 
However, Meah in the same field of endeavor discloses a system and method for fire detectors the control panel is configured to operate the loop driver to exchange the data with the plurality of alarm devices in the loop via the wiring of the loop (fig1; fig 3 [loop driver 35 and wired network 3]; para 61,62,64; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Meah in order to provide the control panel that is sending and receiving data and commands through loop driver which facilitates the communication of signals through wired network (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).

Allowable Subject Matter
Claims 3-7,10,12,15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631